INGRAHAM, J.
I concur with Mr. Justice HATCH, except in the discussion of the effect of the evidence as to the fraud of the appellant. It is quite possible, as stated by Mr. Justice HATCH, that that evidence would not justify a finding of fraud, if there had been' no confidential or fiduciary relations between the parties to the agreement by which the defendants acquired the legal title to substantially all of the testatrix’s property. The appellant was an employe of a firm of brokers who had the possession and control of a large amount of the plaintiffs’ testatrix’s property, and because of that position and the relations that existed between the parties to the agreement there was reposed in the appellant the greatest trust and confidence on the part of the plaintiffs’ testatrix. She had intrusted to him the management and control of her property during her absence, and I think that his relations to her prior to and at the time of the execution of this contract were in their nature ’ fiduciary, and that any agreement which he procured from her, resulting in the transfer of her property to him, while those relations continued, threw upon the defendant the burden of proving that she fully understood the nature of the transaction; that no unfair advantage was taken of her in procuring the execution of a contract, and the contract was, under the circumstances, a fair and beneficial one for her. In this, I think, the appellant fails to sustain the burden that was upon him. It is quite plain that she never understood that the execution of this contract divested her of her property; nor did the appellant make any such claim during her life. Both parties to this agreement, as appears from the correspondence between them, still treated the property as belonging to the plaintiffs’ testatrix, notwithstanding the fact that the appellant had procured from her an instrument which vested the absolute title to all her property in him, substituting for it an agreement by the appellant *300to pay her $20,000 a year during her life. I think the evidence clearly establishes that the plaintiffs’ testatrix never understood that she had made an absolute transfer of her property and that the conduct of the appellant was such as to justify her in that understanding. Under these circumstances, I think the finding of the court that this absolute transfer of the property was obtained by fraud and undue influence of the defendants was sustained by the evidence. In fact, upon the undisputed evidence, this was the only conclusion, considering the relations that existed between the parties.
As to the right of this appellant to recover compensation for the services that he alleges he performed for her, I do not understand that any claim for compensation was made during her life. As before stated, he was in the employ of a firm of stockbrokers who had charge of her property, and who was in the habit of making purchases and sales of stock for her account. When she was away she gave to the appellant discretion in relation to the purchase and sale of stock for her, and he apparently made a profit for her; but I have never understood that a stockbroker, or his employés, was entitled to charge for services rendered to a customer under such circumstances, more than the ordinary commission for the purchase and sale of the securities. And, as I understand this record, that was all that the appellant did.. As, however, the appellant will be required to account under the modification of the judgment suggested by Mr. Justice HATCH, in which I concur, the question of compensation to which the appellant is entitled for these services can more properly be determined upon that accounting.